Title: To Benjamin Franklin from [Louis Dupas?] de Vallenais, 10 January 1777
From: Vallenais, Louis Dupas de
To: Franklin, Benjamin


Sir
Paris the 10th of January 1777
As you was very busy this morning, when I have been to present my respects to you: I would not be so bold as to disturb you; though I intended confering with you before my departure.
Mr. de Chaumont’s Ship in which I was to embark has lately set sail; but I know there are several others ready to sail in two or three weeks time. They are directed to Mr. Grouet Merchant at Nante, which is your correspondent.
This present is to beg you the favour of guiving me also a letter for the said Mr. Grouet in order I may treat with him for the price of our passage to america. I bring a relation of mine along with me, which has been recommended to Mr. Dean by his commander in france.
Our intentions are not only to get in the american Service if it is possible; but we propose forming a solid establishment in the country very soon. We are determined to fix our dwelling place for Life in that free country.
Though we are born under the yoke of a despotic empire; Liberty, from our infancy, has ever been very dear to our hearts. It is with those Sentiments which are certainly valuable to every men who possess a little notion of themselves, I have the honour to be with profound respect Sir your most obedient and humble Servant
De Vallenais

I beg your favour to present my [torn] to Mr. Dean, and my compliments to Mr. Williams.
I propose going too morrow morning in order to take my leave of you.

 
Addressed: A Monsieur / Monsieur franquelin / hotel de hambourg / rue Jacob fauxbourg / St Germain / A Paris
Notation: De Vallenas
